In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Garson, J.), dated September 4, 1996, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant presented sufficient evidence to demonstrate, as a matter of law, that the plaintiff did not sustain any serious injuries within the meaning of Insurance Law § 5102 (d). In opposition, the plaintiff proffered evidence which failed to demonstrate a "permanent consequential limitation of use of a body organ or member”, or a "significant limitation of use of a body function or system”. The affirmation of Dr. Sudha Patel fails to specify any limitation in the range of motion of the plaintiff’s cervical spine (see, Wilkins v Cameron, 214 AD2d 557; Lichtman-Williams v Desmond, 202 AD2d 646; TippingCestari v Kilkenny, 174 AD2d 663). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.